 

Exhibit 10.24

FOUNDER LTIP UNIT GRANT NOTICE

UNDER THE

pjt partners holdings lp LIMITED PARTNERSHIP AGREEMENT AND

THE PJT Partners Inc. 2015 OMNIBUS INCENTIVE PLAN

(Founder LTIP Unit Grant)

PJT Partners Holdings LP (the “Partnership”), pursuant to the PJT Partners Inc.
2015 Omnibus Incentive Plan (as amended, modified or supplemented from time to
time, the “Plan”) and the Partnership’s Second Amended and Restated Limited
Partnership Agreement, dated as of October 1, 2015 (as amended, modified or
supplemented from time to time, the “LPA”) hereby grants to the Participant set
forth below the number of Founder LTIP Units set forth below.  The Founder LTIP
Units are subject to all of the terms and conditions as set forth herein, in the
Founder LTIP Unit Grant Agreement (attached hereto) and the LPA, all of which
are incorporated herein in their entirety. The Founder LTIP Units are subject to
the terms and conditions set forth in the Plan and the Plan is incorporated
herein, except as otherwise provided in Section 11 of the Founder LTIP Unit
Grant Agreement. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the LPA.

 

Participant:

 

[Name]

 

 

 

Date of Grant:

 

October 1, 2015

 

 

 

Number of Founder LTIP Units:

 

[Insert No. of Founder LTIP Units Granted]

 

 

 

Normal Vesting Schedule:

 

Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):

·    20% of the Founder LTIP Units will vest on October 9, 2017;

·    30% of the Founder LTIP Units will vest on October 9, 2018; and

·    50% of the Founder LTIP Units will vest on October 9, 2019;

provided, however, that Founder LTIP Units will become 100% vested upon a Change
in Control (as defined in the Plan) that occurs prior to the Participant
undergoing a Termination.

 



 

--------------------------------------------------------------------------------

 

Treatment upon Termination:

 

In the event of a Termination other than by the Participant without Good Reason,
by the Partnership for Cause or due to Participant’s death, then all of the
Participant’s unvested Founder LTIP Units will remain outstanding and continue
to vest in accordance with the scheduled vesting dates during the Restriction
Period; provided, further, that all of the Participant’s Founder LTIP Units
shall fully vest upon the earliest of (x) the expiration of the Restriction
Period, (y) the Participant’s death and (z) a Change in Control.

 

 

 

 

 

In the event of the Participant’s Termination due to death, all of the
Participant’s Founder LTIP Units shall immediately become fully vested.

 

 

 

Forfeiture Events:

 

In the event of the Participant’s breach of Section I.A., I.B. or I.C. of that
certain Partner Non-Competition and Non-Solicitation Agreement between the
Participant and the Partnership dated [       ], that is not cured within thirty
(30) days following written notice specifying any such breach in reasonable
detail, any then unvested Founder LTIP Units shall be forfeited automatically
without further action.

 

 

 

 

 

In the event of a Termination by the Participant without Good Reason or by the
Partnership for Cause, any then unvested Founder LTIP Units shall be forfeited
automatically without further action.

 

 

 

Distributions:

 

For so long as the Founder LTIP Units remain outstanding, the Participant shall
be entitled to receive distributions on both vested and unvested Founder LTIP
Units in accordance with the terms of the LPA.

 

 

 

Definitions:

 

“Cause” shall have the meaning set forth in the Partner Agreement.

 

 

 

 

 

“Change in Control” shall have the meaning assigned to such term under the Plan.

 

 

 

 

 

“Founder LTIP Unit” shall have the meaning set forth in the LPA.

 

 

 

 

 

“Good Reason” shall have the meaning set forth in the Partner Agreement.

 



 

--------------------------------------------------------------------------------

 

 

 

“Partner Agreement” means that certain partner agreement by and between the
Participant and PJT Partners Holdings LP, as amended, modified or supplemented
from time to time.

 

 

 

 

 

“Restriction Period” shall have the meaning set forth in the Partner Agreement.

 

 

 

 

 

“Termination” shall mean the Participant’s termination of service with the
Partnership and its affiliates.

 

*     *     *

 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS FOUNDER LTIP UNIT GRANT
NOTICE, THE FOUNDER LTIP UNIT GRANT AGREEMENT, THE LPA AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF FOUNDER LTIP UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS FOUNDER LTIP UNIT GRANT NOTICE, THE FOUNDER LTIP UNIT
GRANT AGREEMENT, THE LPA AND THE APPLICABLE PROVISIONS OF THE PLAN.

 

Participant

 

 

 

 

--------------------------------------------------------------------------------

 

PJT Partners holdings lp

 

By:

 

PJT Partners Inc., its general partner

 

 

 

 

 

 

By:

 

James W. Cuminale

Title:

 

General Counsel

 

 

--------------------------------------------------------------------------------

 

FOUNDER LTIP UNIT GRANT AGREEMENT

UNDER THE

PJT Partners Inc.

2015 OMNIBUS INCENTIVE PLAN AND

PJT PARTNERS HOLDINGS LP LIMITED PARTNERSHIP AGREEMENT

(Founder LTIP Unit Grant)

Pursuant to the Founder LTIP Unit Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Founder LTIP Unit Grant Agreement (this “Founder LTIP Unit Grant
Agreement”), the PJT Partners Inc. 2015 Omnibus Incentive Plan (as amended,
modified or supplemented from time to time, the “Plan”) and the PJT Partners
Holdings LP Second Amended and Restated Limited Partnership Agreement, dated as
of October 1, 2015 (as amended, modified or supplemented from time to time, the
“LPA”), PJT Partners Holdings LP (the “Partnership”) and the Participant agree
as follows.  Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan, the LPA or in the Grant Notice, as applicable.

1. Grant of Founder LTIP Units.  Subject to the terms and conditions set forth
herein and the applicable terms and conditions set forth in the Plan, the
Partnership hereby grants to the Participant the number of Founder LTIP Units
provided in the Grant Notice.  The Partnership reserves all rights with respect
to the issuing of additional Founder LTIP Units hereunder and makes no implied
promise to grant additional Founder LTIP Units.

2. Vesting.  Subject to the terms and conditions contained herein and the
applicable terms and conditions set forth in the Plan, the Founder LTIP Units
granted under any Grant Notice shall vest and the restrictions on such Founder
LTIP Units shall lapse as provided in the applicable Grant Notice.  

3. Partnership; Participant.

(a) The term “Partnership” as used in this Founder LTIP Unit Grant Agreement
with reference to employment shall include the Partnership and its affiliates.

(b) Whenever the word “Participant” is used in any provision of this Founder
LTIP Unit Grant Agreement under circumstances where the provision should
logically be construed to apply to the Personal Planning Vehicles, the Permitted
Transferees, the executors, the administrators, or the person or persons to whom
the Founder LTIP Units may be transferred as otherwise contemplated under the
LPA, by will or by the laws of descent and distribution, the word “Participant”
shall be deemed to include such person or persons.

4. Non-Transferability. The Founder LTIP Units are not transferable by the
Participant except in accordance with Section 8.03 of the LPA.  Except as
otherwise provided herein, no purported assignment or transfer of the Founder
LTIP Units, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Founder LTIP Units shall terminate and become of no
further effect.

 

--------------------------------------------------------------------------------

 

5. Notice.  Every notice or other communication relating to this Founder LTIP
Unit Grant Agreement between the Partnership and the Participant shall be in
writing, and shall be mailed or delivered to the party for whom it is intended
at such address as may from time to time be designated by such party in a notice
mailed or delivered to the other party as herein provided; provided that, unless
and until some other address be so designated, all notices or communications by
the Participant to the Partnership shall be mailed or delivered to the
Partnership at its principal executive office, to the attention of the Office of
the General Counsel, and all notices or communications by the Partnership to the
Participant may be given to the Participant personally or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Partnership’s records.  Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.

6. No Right to Continued Service.  This Founder LTIP Unit Grant Agreement does
not confer upon the Participant any right to continue as an employee, partner or
other service provider to the Partnership.

7. Binding Effect.  This Founder LTIP Unit Grant Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

8. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Founder LTIP Unit Grant Agreement shall be valid only if made in writing
and signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Partnership’s
behalf by the Committee.  No waiver by either of the parties hereto of their
rights hereunder shall be deemed to constitute a waiver with respect to any
subsequent occurrences or transactions hereunder unless such waiver specifically
states that it is to be construed as a continuing waiver.

9. Governing Law. This Founder LTIP Unit Grant Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Founder LTIP Unit Grant Agreement, the Grant Notice or the
Plan to the contrary, if any suit or claim is instituted by the Participant or
the Partnership relating to this Founder LTIP Unit Grant Agreement, the Grant
Notice or the Plan, the Participant hereby submits to the exclusive jurisdiction
of and venue in the courts of Delaware.

10. LPA. The terms and provisions of the LPA are incorporated by reference and
made a part of this Founder LTIP Unit Grant Agreement as though set forth in
full herein.  In the event of a conflict or inconsistency as between this
Founder LTIP Unit Grant Agreement and the LPA, the LPA shall govern and control
in all cases.  By execution of this Founder LTIP Unit Grant Agreement, the
Participant hereby irrevocably constitutes and appoints the Partnership as such
Participant’s true and lawful agent and attorney in fact, with full power of
substitution and full power and authority in its name, place and stead, to make,
execute, sign, acknowledge, swear to, record, and file the LPA in the form of
Exhibit A attached hereto.

 

--------------------------------------------------------------------------------

 

11. Plan.  Pursuant to Section 13(q) of the Plan, in the event of a conflict or
inconsistency as between the Plan and the LPA or as between the Plan and this
Founder LTIP Unit Grant Agreement (including the Grant Notice), the LPA and this
Founder LTIP Unit Grant Agreement (including the Grant Notice) shall govern and
control, respectively; and the terms and provisions of the Plan are incorporated
by reference and made a part of this Founder LTIP Grant Agreement as though set
forth herein to the extent not so in conflict or inconsistent.  For purposes of
clarity or otherwise, the following Plan provisions shall have limited or no
application to the Founder LTIP Units granted hereunder, as described below:

 

(a)

Section 4 (Administration) of the Plan shall not apply, and instead the
following provision shall apply:

The Committee shall have the power to interpret this Founder LTIP Unit Grant
Agreement, and notwithstanding any provision of the Plan to the contrary (and
irrespective of any conflict with the Plan), with respect to all action taken
and all interpretations and determinations made by the Committee, such actions,
interpretation and determinations shall be subject to de novo review in any
dispute, controversy or claim initiated by the Participant (or the Participant’s
heirs, successors or assigns) or the Partnership.  

 

(b)

Section 4(c) (Administration) of the Plan shall not be construed to limit the
provisions regarding reallocation of Forfeited Units under the LPA.

 

(c)

Section 5(c) (Grant of Awards; Shares and Partnership Interests Subject to the
Plan; Limitations) of the Plan shall not be construed to limit the ability of
the Founder to reallocate Forfeited Units under the LPA.

 

(d)

To the extent contemplated therein, the LPA shall govern and control the subject
matter contained in Section 12(a) (Changes in Capital Structure and Similar
Events) of the Plan.

 

(e)

To the extent contemplated therein, the LPA shall govern and control the subject
matter contained in Section 13(a) (Amendment and Termination of the Plan) of the
Plan.

 

(f)

To the extent contemplated therein, the LPA shall govern and control the subject
matter contained in Section 13(b) (Amendment of Award Agreements) of the Plan.

 

(g)

To the extent contemplated therein, the LPA shall govern and control the subject
matter contained in Section 13(d) (Nontransferability) of the Plan.

 

(h)

Section 13(e) (Dividends and Dividend Equivalents) of the Plan shall not be
construed to limit the ability of the Partnership to pay Tax Distributions under
the LPA.

 

--------------------------------------------------------------------------------

 

 

(i)

The LPA shall govern and control the subject matter contained in Section
13(n)(i) (Government and Other Regulations) of the Plan. 

 

(j)

Section 13(n)(ii) (Government and Other Regulations) of the Plan shall not apply
except to the extent required by applicable law or the rules of the NYSE or any
other securities exchange or inter-dealer quotation system on which the shares
of common stock under the Plan is listed or quoted.  

 

(k)

Section 13(y) (Clawback/Repayment) of the Plan shall not apply except to the
extent required by applicable law or the rules of the NYSE or any other
securities exchange or inter-dealer quotation system on which the shares of
common stock under the Plan is listed or quoted.

 

(l)

Section 13(z) (Detrimental Activity) of the Plan shall not apply except to the
extent required by applicable law or the rules of the NYSE or any other
securities exchange or inter-dealer quotation system on which the shares of
common stock under the Plan is listed or quoted.

 

(m)

Section 12(b) (Changes in Capital Structure and Similar Events) of the Plan
shall not apply to the Founder LTIP Units, and the LPA shall govern and control
the subject matter contained therein;

 

(n)

The Founder LTIP Units issued hereunder shall not constitute a “Performance
Compensation Award” as defined in Section 2(nn) of the Plan.  

12. Recapitalizations, Exchanges, Etc., Affecting Founder LTIP Units.  The
provisions of this Founder LTIP Unit Grant Agreement shall apply, to the full
extent set forth herein with respect to Founder LTIP Units, to any and all
securities of the Partnership or any successor or assign of the Partnership
(whether by merger, consolidation, sale of assets or otherwise) which may be
granted in respect of, in exchange for, or in substitution of the Founder LTIP
Units, by reason of any dividend, distribution, combination, recapitalization,
reclassification, merger, consolidation or otherwise.

13. Joinder.  The Participant is hereby joined as a party to the LPA, Exchange
Agreement, Tax Receivable Agreement and Registration Rights Agreement (as
defined in the Transaction Agreement), and shall execute such additional
documents or certificates as the Partnership reasonably requests to evidence the
same.

14. Section 83(b) Election. Within 10 days after the Date of Grant, the
Participant shall provide the Partnership with a copy of a completed election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder in the form of Exhibit B hereto. The
Participant shall timely (within 30 days of the Date of Grant) file (via
certified mail, return receipt requested) such election with the Internal
Revenue Service and shall thereafter notify the Partnership that the Participant
has made such timely filings.  The Participant should consult Participant’s tax
advisor regarding the consequences of Section 83(b) elections, as well as the
receipt, vesting, holding and sale of the Founder LTIP Units.

 